10 So.3d 1200 (2009)
Anthony FARERI, Appellant,
v.
Paul FARMER, Claire Farmer, Paul Farmer Trust U/A DTD Dec 16, 1985, Paul Farmer Trust, Paul Farmer TTEE UAD 2/16/1985, Claire Farmer TTEE U/A DTD Sep 2, 2003, and Claire Farmer Rev TR, Appellees.
No. 4D08-420.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Michael L. Feinstein and Valorie S. Chavin of Michael L. Feinstein, P.A., Fort Lauderdale, for appellant.
Scott L. Silver of Blum & Silver, LLP, Coral Springs, for appellees.
PER CURIAM.
This appeal arises from an arbitration claim against Anthony Fareri and others alleging that Fareri manipulated the market in two penny stocks and engaged in other misconduct. The circuit court confirmed the arbitration award and entered final judgment in favor of the claimants. We affirm the final judgment in all respects, except that portion that awards attorney's fees to counsel for the claimants. Because the trial court failed to conduct an evidentiary hearing before awarding attorney's fees, we reverse and remand for further proceedings on attorney's fees.
Reversed and Remanded
*1201 TAYLOR and MAY, JJ., and GARCIAWOOD, MARINA, Associate Judge, concur.